Allowable Subject Matter
Claims 1-3, 5-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “determining a number of uses of the personal care product based on at least a travel duration indicated by the travel information; and determining a volume of the personal care product to fulfill the number of uses” 
 	The present invention discloses a system and method for packaging and delivering liquid personal care products for use during travel.  The allowable feature of  “determining a number of uses of the personal care product based on at least a travel duration indicated by the travel information; and determining a volume of the personal care product to fulfill the number of uses” is not disclosed by any prior art reference.  The closest prior art, Wilkinson et al (US 20170301002 Al), shows systems and methods where a selection of a product occurs to present to a particular customer as a candidate for automatic periodic shipping, at least in part, of partiality vectors for that particular customer and vectorized characterizations for each of a plurality of products, which each indicate a measure regarding an extent to which a corresponding one of the products accords with a corresponding one of the plurality of partiality vectors. The next closest prior art, Gold (US 20190174284 Al), discloses systems and methods that include physiologic sensors and devices, which sense human physiologic data.  The system then processes and transmits signals representing the physiologic data, which represents at least one physiologic parameter, such as heart rate, respiration rate, blood pressure, body temperature, blood chemistry, other blood constituents, muscle contraction, movement, activity, speech, and brain waves. The system also determines that a device and an object are in proximity to each other, and secures physiologic data at times when the device and object are in proximity to each other, in order to correlate a person's physiologic state while in proximity with or while using the object.  The next closest prior art, Gunn et al (US 20100158961 Al), discloses a structured lotion system including structured compositions comprising a quaternary ammonium salt, at least one branched fatty alcohol, and a vehicle.  The next closest prior art, Kline (US 20170349425 Al), discloses a product dispenser configured to dispense products subject to a warning and products not subject to a warning, where in one embodiment, the product dispenser is configured to enable a user to request a customized product from the product dispenser, to determine a first profile for the customized product blend, compare the first profile to a second profile, and reformulate the customized product blend to a dispensed product blend comprising a third profile approximating the second idealized profile.  The next closest prior art, ZWAKHALS et al (US 20150046298 Al) discloses a system and method for monitoring deliveries, which includes receiving delivery information transmitted in real-time during a delivery, which information indicates an amount of a product that was delivered.  The next closest prior art, Pesch (US 20140067438 Al) discloses a system and method of fulfilling a predetermined package of one or more package items to a customer, where each package item has a defined monetary value range, and for each of the package items, one or more selectable options in the defined monetary value range is retrieved.  The received selections are then used for delivering a corresponding instrument representative, which is presentable to a vendor for settlement in exchange for provision of the selected option to the customer.  However, Wilkinson et al, Gold, Gunn et al, Kline, ZWAKHALS et al and Pesch, all fail to disclose the feature of “determining a number of uses of the personal care product based on at least a travel duration indicated by the travel information; and determining a volume of the personal care product to fulfill the number of uses”.  This distinct feature has been added to independent claims 1, 8, and 14, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 7, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628